Citation Nr: 0115332	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  00-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of a low back injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty for training from May 1964 
to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Winston-Salem, North Carolina, in which the RO determined 
that new and material evidence sufficient to reopen the 
veteran's claim of service connection for residuals of a low 
back injury had not been received.


FINDINGS OF FACT

1.  Service connection was previously denied for residuals of 
a low back injury in a July 1986 rating decision.  The 
veteran was notified in July 1986 but did not file a timely 
appeal.

2.  The evidence added to the record since the July 1986 
denial, to include the veteran's March 2001 Central Office 
hearing, bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and by themselves or with evidence previously 
assembled is so significant they must be considered in order 
to decide fairly the merits of the claim.


CONCLUSION OF LAW

The evidence submitted since the July 1986 RO denial is new 
and material; thus, the requirements to reopen the claim of 
entitlement to service connection for residuals of a back 
injury have been met.  38 U.S.C.A. §§ 1110, 1131, 5108, 
7105(c) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 
20.1103 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the RO denied the veteran's claim of 
entitlement to service connection for residuals of a low back 
injury in July 1986.  The veteran was notified of the rating 
decision and did not appeal the decision.  In December 1998 
the veteran requested to reopen his claim.  The RO, in a 
September 1999 rating decision, determined that new and 
material evidence sufficient to reopen the claim had not been 
received.

Initially, the applicable law clearly states that, if no 
notice of disagreement is filed within the prescribed period, 
the action or determination shall become final and the claim 
will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2000).  A determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected.  
38 C.F.R. § 20.1103 (2000).  However, if new and material 
evidence is presented or secured with respect to a claim, 
which has been disallowed, the claim shall be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2000).  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in conjunction with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A(a)(1)).  However, nothing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(f)).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

The Board has reviewed the evidence received into the record 
since the July 1986 denial and finds that new and material 
evidence has been received to reopen the claim of service 
connection for residuals of a low back injury.

The evidence received into the record since the July 1986 
denial includes the veteran's testimony at a March 2001 
Central Office hearing.  He stated that he injured his back 
while on TDY in Vietnam.  The veteran indicated that he was 
loading tires when something snapped in his back.  He 
reported that he went to the dispensary in Saigon where he 
received treatment and light duty for seven days.  The 
veteran asserted that he was also treated at the hospital on 
McTan Air Force Base and that he had problems with his back 
at discharge.  He testified that he was treated at the VA 
Medical Center (VAMC) in Newark, New Jersey, was treated by 
private physicians and received an examination from his 
employer around May 1968, shortly after service.  The veteran 
stated that he was awarded Social Security disability in June 
1998 and that he was examined by the Social Security 
Administration (SSA) in 2000.  

This evidence bears directly and substantially upon the 
specific matter under consideration, and was not considered 
by the RO when it made its July 1986 rating decision.  
Moreover, it is so significant that it must be considered in 
order to decide fairly the merits of the claim.  This 
evidence therefore constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), and the claim is thus reopened.

The Board Member, who conducted the hearing, held the file 
open for 30 days so that the veteran could submit the private 
medical records discussed at the hearing.  The veteran was to 
submit his employment physical and any other private medical 
records that he could obtain.  This information has not been 
received.  


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for residuals of a 
low back injury is reopened and to this extent only, granted.


REMAND

As new and material evidence has been received sufficient to 
reopen the veteran's previously denied claim and pursuant to 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) the VA is required to obtain the 
veteran's service medical, VA outpatient treatment and SSA 
records in order to make a decision on the reopened claim.

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  As part of the assistance provided the 
Secretary shall make reasonable efforts to obtain relevant 
records that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  Whenever 
the Secretary attempts to obtain records from a Federal 
department or agency the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include obtaining 
the following records if relevant to the claim: (1) The 
claimant's service medical records and, if the claimant has 
furnished the Secretary information sufficient to locate such 
records, other relevant records pertaining to the claimant's 
active military, naval, or air service that are held or 
maintained by a governmental entity; (2) Records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records; (3) Any other relevant records held 
by any Federal department or agency that the claimant 
adequately identifies and authorizes the Secretary to obtain. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).  

While the RO has obtained the service medical records, these 
records only contain the reports of medical examination at 
enlistment and at discharge.  A remand is necessary in order 
to obtain the Surgeon General's Office (SGO) records, the 
VAMC records from Newark, New Jersey, and the SSA examination 
report and records.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, and request copies of 
any and all available service medical and 
clinical records, to include any SGO 
reports, which correspond to medical 
treatment provided to the veteran of any 
kind (inpatient, outpatient, dispensary, 
field station, etc.) for his period of 
active duty.  In addition, the RO should 
request NPRC to specifically search for 
any available service records 
(administrative and medical) from VA or 
military medical facilities identified by 
the veteran as a facility where he was 
treated for a back injury while stationed 
at McTan Air Force Base.  The NPRC should 
be requested to proceed with all 
reasonable alternative-source searches 
that may be indicated by this request.  
Further, the RO itself should proceed 
with all reasonable follow-up referrals 
that may be indicated by this inquiry, if 
appropriate. 

2.  After securing any necessary 
authorization or medical releases, the RO 
should obtain the veteran's complete 
treatment records from all VAMCs, 
including Newark, New Jersey, in 
accordance with 38 C.F.R. § 3.159 (2000).  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

3.  After securing any necessary 
authorization or medical releases, the RO 
should contact the SSA and obtain copies 
of all records considered by that agency 
in awarding the veteran disability 
benefits and/or supplemental security 
income, including a copy of the decision 
itself.  The RO should proceed with all 
reasonable follow-up referrals that may 
be indicated by the inquiry.  

4.  All documentation generated during 
the course of this evidentiary 
development should be associated with the 
claims folder, to include negative 
responses or notification of 
undeliverable correspondence.  

5.  The RO should take any other action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

6.  After completion of the above, the RO 
should readjudicate the appellant's 
claims with consideration given to all of 
the evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


